                                              Case 18-27044                  Doc 44   Filed 04/30/21         Entered 04/30/21 12:16:17                        Desc          Page 1
                                                                                                           of 4
                                                                                        Form 1
                                                                                                                                                                                                         Page: 1-1
                                                                    Individual Estate Property Record and Report
                                                                                     Asset Cases
Case No.:    18-27044                                                                                                                     Trustee Name:        (330470) Richard J. Mason
Case Name:       MCGEE, JILL                                                                                                              Date Filed (f) or Converted (c): 09/26/2018 (f)
                                                                                                                                          § 341(a) Meeting Date:       10/23/2018
For Period Ending:      03/31/2021                                                                                                        Claims Bar Date: 06/21/2021

                                                     1                                            2                              3                            4                      5                          6

                                             Asset Description                                 Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                  (Scheduled And Unscheduled (u) Property)                   Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                   and Other Costs)                                                             Remaining Assets

    1       1660 N LaSalle Dr, #2702, Chicago, IL 60614                                               419,000.00                               0.00                                              0.00                        FA

    2       2012 Audi A5                                                                               12,500.00                         10,100.00                                               0.00                        FA

    3       Household furniture purchased in 2005 one bedroom set, living roomdining room                  500.00                           500.00                                               0.00                        FA
            set, kitchenware
    4       Laptop, desktop computer, blu-ray player                                                       500.00                           500.00                                               0.00                        FA

    5       CDs, lithograph                                                                                500.00                           500.00                                               0.00                        FA

    6       Electric piano, acoustic guitar                                                                200.00                           200.00                                               0.00                        FA

    7       Rollerblades                                                                                     5.00                              5.00                                              0.00                        FA

    8       Necessary wearing apparel                                                                      300.00                              0.00                                              0.00                        FA

    9       David Yurman wedding ring, 15-year old watch                                                1,500.00                               0.00                                              0.00                        FA

    10      Cash                                                                                           150.00                           150.00                                               0.00                        FA

    11      Checking Alliant Credit Union                                                                    0.00                              0.00                                              0.00                        FA

    12      Savings Alliant Credit Union                                                                     5.00                              5.00                                              0.00                        FA

    13      Checking Wintrust                                                                                8.36                              8.36                                              0.00                        FA

   14*      Epiphany Strategy Group LLC, EIN XX-XXXXXXX did business as Pops Italian Beef              Unknown                                 0.00                                              0.00                        FA
            and Sausage (See Footnote)
   15*      Med-MC, LLC (See Footnote)                                                                       0.00                              0.00                                              0.00                        FA

    16      IRA - Mercer Financial Advisors                                                             3,000.00                               0.00                                              0.00                        FA

    17      Pension - Through former employer United Air Lines, value unknown, cant access             Unknown                                 0.00                                              0.00                        FA

    18      Security Deposit Electric Possibly through ComEd                                           Unknown                                 0.00                                              0.00                        FA

   19*      Trusts, equitable or future interests in property (See Footnote)                           38,000.00                         34,000.00                                       25,066.39                           FA

   20*      2017 taxes unfiled as of petition date (See Footnote)                                            0.00                              0.00                                              0.00                        FA

   21*      Insurance in insurance policies (See Footnote)                                                   0.00                              0.00                                              0.00                        FA
                                        Case 18-27044                     Doc 44       Filed 04/30/21          Entered 04/30/21 12:16:17                      Desc          Page 2
                                                                                                             of 4
                                                                                     Form 1
                                                                                                                                                                                                        Page: 1-2
                                                                 Individual Estate Property Record and Report
                                                                                  Asset Cases
Case No.:     18-27044                                                                                                                     Trustee Name:       (330470) Richard J. Mason
Case Name:      MCGEE, JILL                                                                                                                Date Filed (f) or Converted (c): 09/26/2018 (f)
                                                                                                                                           § 341(a) Meeting Date:      10/23/2018
For Period Ending:      03/31/2021                                                                                                         Claims Bar Date: 06/21/2021

                                                  1                                                 2                             3                           4                      5                         6

                                          Asset Description                                      Petition/                Estimated Net Value          Property Formally         Sale/Funds               Asset Fully
                               (Scheduled And Unscheduled (u) Property)                        Unscheduled           (Value Determined By Trustee,        Abandoned            Received by the         Administered (FA)/
                                                                                                  Values                Less Liens, Exemptions,       OA=§554(a) abandon.          Estate               Gross Value of
  Ref. #                                                                                                                    and Other Costs)                                                           Remaining Assets


   21       Assets             Totals       (Excluding unknown values)                               $476,168.36                         $45,968.36                                      $25,066.39                    $0.00


     RE PROP# 14          157 W. North Ave., Chicago, IL; negative equity, all bank accounts closed, no receivables, potential counterclaim (presently not-filed) related to wrongful eviction proceedings; its
                          restaurant equipment (POS, chairs/tables, coolers, utensils, etc.) potentially fully-encumbered by Chase loan (see Sch. D); Chase may not be interested in recovery, but landlord not
                          granting access; leased equipment (two gyro stations) from Kronos, which, to best of debtor's knowledge, remains in the store
     RE PROP# 15          90% ownership
                          originally intended to be a partnership operating restaurant, dissolved when Epiphany opened, no assets, no bank accounts, never did anything
     RE PROP# 19          Debtor has two sisters and a brother; they are the four beneficiaries of the Rosemary A. McGee Living Trust; debtor's share of the trust is an IRA (inherited) in approximate amount
                          of $38,000; debtor borrowed $220k from the Trust in appx. November 2016
     RE PROP# 20          accountant working on returns, no refund anticipated (likely net-net zero)

     RE PROP# 21          Debtor does not have life insurance, health insurance, or car insurance at petition date; can't afford it.




        Major Activities Affecting Case Closing:
                                     3/31/2021 Trustee has settled inheritance of IRA and related matter for $25,000; settlement is being documented


        Initial Projected Date Of Final Report (TFR):                     09/01/2021                                  Current Projected Date Of Final Report (TFR):                       09/01/2021


             04/30/2021                                                                                                 /s/Richard J. Mason

                 Date                                                                                                   Richard J. Mason
                                             Case 18-27044       Doc 44      Filed 04/30/21               Entered 04/30/21 12:16:17                   Desc         Page 3
                                                                                                        of 4
                                                                                  Form 2
                                                                                                                                                                                                 Page: 2-1
                                                                  Cash Receipts And Disbursements Record
Case No.:                       18-27044                                                                  Trustee Name:                    Richard J. Mason (330470)
Case Name:                      MCGEE, JILL                                                               Bank Name:                       People’s United Bank
Taxpayer ID #:                  **-***1346                                                                Account #:                       ******2430 Checking
For Period Ending:              03/31/2021                                                                Blanket Bond (per case limit):   $5,000,000.00
                                                                                                          Separate Bond (if applicable):   N/A

    1            2                               3                                                         4                                            5                         6                    7

  Trans.    Check or                   Paid To / Received From                         Description of Transaction                   Uniform           Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                                                                Tran. Code           $                        $

 10/20/20     {19}       Jill McGee                                 payment for IRA                                                1129-000                 25,066.39                                      25,066.39
 10/30/20                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             13.35              25,053.04
 11/30/20                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             38.70              25,014.34
 12/31/20                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             43.98              24,970.36
 01/29/21                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             38.68              24,931.68
 02/26/21                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             37.29              24,894.39
 03/31/21                People’s United Bank                       Bank and Technology Services Fees                              2600-000                                             43.88              24,850.51


                                                                  Account
                                                                                 Balance Forward                                   0.00
                                                                       0                    Deposits                               0.00           0                     Checks                                  0.00
                                                                       0         Interest Postings                                 0.00           6          Adjustments Out                                215.88
                                                                                            Subtotal                               0.00           0             Transfers Out                                   0.00
                                                                       1              Adjustments In                         25,066.39                                    Total                             215.88
                                                                       0                Transfers In                               0.00
                                                                                                Total                        25,066.39


                                                                                                                             Page Subtotals:             $25,066.39                   $215.88




{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                      Case 18-27044      Doc 44      Filed 04/30/21     Entered 04/30/21 12:16:17              Desc         Page 4
                                                                                      of 4
                                                                        Form 2
                                                                                                                                                           Page: 2-2
                                                        Cash Receipts And Disbursements Record
Case No.:                  18-27044                                                    Trustee Name:                 Richard J. Mason (330470)
Case Name:                 MCGEE, JILL                                                 Bank Name:                    People’s United Bank
Taxpayer ID #:             **-***1346                                                  Account #:                    ******2430 Checking
For Period Ending:         03/31/2021                                                  Blanket Bond (per case limit): $5,000,000.00
                                                                                       Separate Bond (if applicable): N/A


                                        Net Receipts:             $25,066.39
                           Plus Gross Adjustments:                     $0.00
                         Less Payments to Debtor:                      $0.00
                 Less Other Noncompensable Items:                      $0.00

                                          Net Estate:             $25,066.39




                                                                   TOTAL - ALL ACCOUNTS                    NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                   ******2430 Checking                            $25,066.39              $215.88       $24,850.51

                                                                                                                    $25,066.39                   $215.88     $24,850.51




                              04/30/2021                                                      /s/Richard J. Mason
                                 Date                                                         Richard J. Mason
